 1  

 2  
                                                                        JS-6
 3  

 4  

 5  

 6  

 7  

 8                         UNITED STATES DISTRICT COURT 
 9                         CENTRAL DISTRICT OF CALIFORNIA 
10
                                                      CASE NO. 2:18­cv­07259­R (SK) 
11       DANIEL RAY ACAVEDO,                       
                                                       
12                             Petitioner,            JUDGMENT 
13                   v.                                
                                                       
14       J. ROBINSON,                                  
15                             Respondent. 
                                
16

17  

18          Pursuant to the Order Dismissing Petition for Lack of Prosecution, IT 
19 IS ADJUDGED that the petition for writ of habeas corpus and this action 

20 are hereby DISMISSED without prejudice. 

21           
22 DATED:  January 22, 2019                    
23                                                                                      
24
                                                        HON. MANUEL L. REAL 
                                                        U.S. DISTRICT JUDGE 
25
      
26

27

28
